    Case: 1:20-cv-06099 Document #: 33 Filed: 05/07/21 Page 1 of 2 PageID #:245




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 PNC BANK, NATIONAL ASSOCIATION,

                        Plaintiff,
                                                          Case No. 20-cv-6099
        v.

 PREDRAG KNEZEVIC, RPM REAL
 ESTATE INVESTMENT, INC., NORTH
 SAWYER HOLDINGS, LTD., and P AND T
 REAL ESTATE INVESTMENT GROUP,
 LLC,

                        Defendants.

                             MOTION TO AMEND COMPLAINT

       PNC BANK, NATIONAL ASSOCIATION, by and through its counsel for its motion

pursuant to Federal Rule of Civil Procedure 15(a)(2), states as follows:

       1.      PNC filed this action on October 13, 2020.

       2.      The complaint alleges, among other things, that the Defendants conspired with

three borrowers of PNC such that the borrowers, after receiving their loans proceeds, would

transfer a portion of those loan proceeds to the Defendants while at the same time almost

immediately defaulting under their payment obligations owed to PNC.

       3.      All three of the borrowers referenced in the Complaint are trucking companies.

       4.      Since filing this Complaint, PNC has served multiple third-party financial

institutions with subpoenas related to the Defendants’ bank accounts.

       5.      Through the responses provided to the subpoenas and PNC and its counsel’s

investigation, PNC now believes that the purported scheme was wider than first believed and

involved other PNC borrowers as well.




                                                1
    Case: 1:20-cv-06099 Document #: 33 Filed: 05/07/21 Page 2 of 2 PageID #:246




       6.      PNC wishes to amend it complaint to provide the Court and the Defendants with a

more complete picture of the scheme alleged by PNC.

       7.      On December 28, 2020, this Court entered a scheduling order which provides,

among other things, that amendments to the pleadings are anticipated and can be sought by motion

prior to June 1, 2021.

       8.      As such, PNC requests leave pursuant to Federal Rule of Civil Procedure 15(a) and

this Court’s case management to file its amended complaint. A copy of the amended complaint is

attached as Exhibit A.

       WHEREFORE, PNC Bank, National Association respectfully requests that this Court grant

it leave to file an amended complaint and for whatever further relief this Court deems just and

equitable.


                                            PNC BANK, NATIONAL ASSOCIATION


                                            By: /s/ Martin J. Wasserman
                                                    One of its Attorneys
Martin J. Wasserman, ARDC # 6294040
Mona Naser, ARDC #6278114
CARLSON DASH, LLC
216 S. Jefferson Street, Suite 504
Chicago, IL 60661
Telephone: (312) 382-1600
mwasserman@carlsondash.com
mnaser@carlsondash.com




                                               2
